    Case: 1:20-cv-00162-KLL Doc #: 29 Filed: 03/16/21 Page: 1 of 2 PAGEID #: 209


                                                                              Granted.
                          IN THE UNITED STATES DISTRICT COURT                 3:27 PM, Mar 16, 2021
                               SOUTHERN DISTRICT OF OHIO
                                    WESTERN DIVISION


 LILLIAN MORROW                                   )   CASE NO.: 1:20-cv-00162
                                                  )
 Plaintiff,                                       )   JUDGE: Judge Timothy S. Black
                                                  )
         -vs-                                     )
                                                  )
 WAL-MART STORES EAST, L.P. et. al.,              )
                                                  )
 Defendants.                                      )

      MOTION TO WITHDRAW DOCUMENT NO. 27 AND FOR LEAVE TO FILE
      INSTANTER REPLY MEMORANDUM FOR DEFENDANT’S MOTION TO
                        SUMMARY JUDGMENT

        Now comes Defendant, Wal-Mart Stores East, L.P. (hereinafter identified as “Wal-Mart”

or “Defendant”), by and through the undersigned counsel, and hereby respectfully request that

the Court withdraw Document No. 27 and grant leave to file Instanter the Reply Memorandum

to Defendant’s Motion for Summary Judgment. (Ex. A Attached).

        On March 9, 2021, Defendant Wal-Mart inadvertently labeled and filed the Reply in

Support of its Motion for Summary Judgment as a Motion for Summary Judgment. (See Doc.

27). The Memorandum is the same; however, the only difference is the corrected title of the

Reply Memorandum. As such, Defendant now seeks to withdraw Document No. 27 as it is

improperly labeled and for leave to file Instanter the Reply Memorandum to Defendant’s

Motion for Summary Judgment.

Signature on next page.




                                              1
    Case: 1:20-cv-00162-KLL Doc #: 29 Filed: 03/16/21 Page: 2 of 2 PAGEID #: 210



                                             Respectfully submitted,

                                               /s/Jackie Jewell
                                             Jackie M. Jewell        (0090499)
                                             REMINGER CO., L.P.A.
                                             200 Civic Center Drive, 8th Floor
                                             Columbus, Ohio 43215
                                             Phone: (614) 232-2491
                                             Fax: (614) 232-2410
                                             jjewell@reminger.com
                                             Counsel for Defendant, Wal-Mart Stores East, L.P.



                                CERTIFICATE OF SERVICE
       The undersigned hereby certifies that a true copy of the foregoing has been served via

this Court’s electronic filing system this 16th day of March 2021 upon:


Katherine McCormick (0098980)
John P. O’Neil (0067893)
Elk & Elk Co., Ltd.
6105 Parkland Blvd., Suite 200
Mayfield Heights, Ohio 44124
KMcCormick@elkandelk.com
joneil@elkandelk.com

Attorneys for Plaintiff


                                             /s/ Jackie M. Jewell
                                             Jackie M. Jewell          (0090628)




                                                2
